Citation Nr: 9914788	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-33 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for left 
trapezius strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1994.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas granted service connection for migraine 
headaches, right (major) hand cubital tunnel syndrome, and 
left trapezius strain in July 1995.  The RO assigned 
noncompensable ratings for each disability, and the veteran 
appealed.  Subsequently, a hearing was held at the RO in May 
1996.  In August 1996, the RO increased the disability rating 
for migraine headaches to 30 percent. 

The Board of Veterans' Appeals (the Board) rendered a 
decision concerning the three issues on appeal on February 
26, 1999.  On April 14, 1999, the RO informed the Board of 
additional evidence which it had received on February 4, 1999 
which pertained to the veteran's claim for an increased 
rating for his service-connected left trapezius strain.  The 
Board then recalled the veteran's claims folder for further 
consideration.

In light of the fact that per Bell v. Derwinski, 2 Vet. App. 
611 (1992), the evidence received at the RO on February 4, 
1999 was constructively before the Board at the time of its 
February 26, 1999 Board decision, the Board has vacated that 
February 26, 1999 decision as to that issue.  The February 
26, 1999 Board decision on the matter of an increased rating 
for left trapezius strain has no legal force or effect.


REMAND

The Board believes that because of additional medical 
evidence pertaining to the veteran's left trapezius 
disability which was physically associated with the veteran's 
claims folder in April 1999, further inquiry is warranted.  
Since the veteran did not waive initial RO consideration of 
that evidence, that evidence must be initially considered by 
the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (1998).  

That evidence, which consists of September 1998 VA medical 
records, suggests that the veteran's service-connected left 
shoulder disability may have increased in severity, but to 
what extent is unclear.  Moreover, that evidence indicates 
that he has left shoulder limitation of motion due to pain, 
but it does not indicate how much left shoulder limitation of 
motion there is, or give other clinical findings from which 
it could be confidently concluded how debilitating its 
effects or the overall disability is.  That evidence also 
indicates that X-rays and an orthopedic evaluation were 
ordered.  Those reports are not of record.  

The above circumstances require remand action to obtain all 
pertinent outstanding medical records.  See Littke v. 
Derwinski, 1 Vet. App. 90, 91-92 (1990); Masors v. Derwinski, 
2 Vet. App. at 186-87 (duty to assist may, in an appropriate 
case, include the duty to seek to obtain pertinent medical 
records).  If necessary, additional medical examination of 
the veteran may be undertaken.

Since the Board has vacated its February 1999 decision, that 
February 1999 decision is of no legal effect.  The RO must 
consider the veteran's claim de novo, without there being any 
preclusive whatsoever as a result of the Board's February 
1999 decision regarding the matter of entitlement to an 
increased rating for left trapezius strain.  Smith (Irma) v. 
Brown, 10 Vet. App. 330 (1997); Hudgins v. Brown, 8 Vet. App. 
365, 368 (1995); Yoma v. Brown, 8 Vet. App. 298 (1995), 
Landicho v. Principi, 4 Vet. App. 96 (1993); Zevalkink v. 
Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran 
and ask him to identify any additional 
medical records pertaining to his 
service-connected left trapezius strain 
which have not been previously 
associated with his claims folder.  
After securing consent from the veteran 
if necessary, the RO should attempt to 
obtain and incorporate into the claims 
folder all pertinent medical records of 
treatment that the veteran has received 
for left shoulder disability which have 
not previously been secured.

2.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for left trapezius strain 
without there being any preclusive 
effect as a result of the now-vacated 
February 26, 1999 Board decision.  If 
such is deemed to be necessary by the 
RO, a physical examination to determine 
the severity of the veteran's service-
connected left trapezius disability 
should be scheduled.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


